
	
		I
		112th CONGRESS
		1st Session
		H. R. 106
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Cardoza
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide
		  increased imprisonment for certain offenses by public
		  officials.
	
	
		1.Short titleThis Act may be cited as the
			 Public Official Accountability
			 Act.
		2.Criminal penalties for
			 public officials
			(a)In
			 generalSubchapter D of
			 chapter 227 of title 18, United States Code, is amended by adding at the end
			 the following:
				
					3587.Increased
				imprisonment for certain offenses by public officials
						(a)General
				ruleIn any Federal criminal
				case in which a public official is convicted of an offense against the United
				States—
							(1)consisting of
				conduct during the course of official duty, intended to enrich that official;
				and
							(2)involving bribery,
				fraud, extortion, or theft of public funds greater than $10,000;
							the
				sentencing judge may increase the sentence of imprisonment by an amount of up
				to 2 years. The sentencing judge may double the sentence of imprisonment that
				would otherwise be imposed in that case: Provided, however,
				That in no instance may the sentencing judge be allowed to increase
				the sentence by more than 2 years.(b)DefinitionIn
				this section, the term public official means—
							(1)an elected
				official of the United States or of a State or local government;
							(2)a presidentially
				appointed official; and
							(3)an official
				appointed to a State or local governmental office by an elected official of a
				State or local
				government.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of subchapter D
			 of chapter 227 of title 18, United States Code, is amended by adding at the end
			 the following new item:
				
					
						3587. Increased imprisonment for certain
				offenses by public
				officials.
					
					.
			
